MOORE, Judge,
dissenting.
Although I concurred in the substituted opinion released by this court on June 22, 2012, upon consideration of Garry Bear-den’s application for rehearing directed to that opinion I have come to the conclusion that this court should have reversed the summary judgment entered by the trial court. See Drees v. Turner, 10 So.3d 601, 603 (Ala.Civ.App.2008) (“[Ajlthough neither the parties nor the trial court had apparently been aware that the matter had been converted into a motion for a summary judgment, the failure to notify the parties that the motion had been converted was prejudicial to both parties and, there*370fore, the case was due to be remanded.”). Accordingly, I respectfully dissent from this court’s decision to overrule Bearden’s application for rehearing.